Citation Nr: 1515599	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress syndrome (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1988 to September 1989, from February 1991 to August 1991, and from November 1997 to March 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 and March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that assigned an initial disability rating of 50 percent for PTSD and denied entitlement to a TDIU.

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to an increased evaluation for PTSD and a TDIU.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Although the most recent VA examination in June 2011 was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the Veteran indicated via her representative in a June 2014 statement that her condition had significantly worsened since the June 2011 VA examination.  In particular, it was indicated that the Veteran had suffered an additional hospitalization in March 2012 for her PTSD and that she was determined to be a moderate suicide risk.  The June 2011 VA examination did not show that the Veteran was a suicide risk.  Additionally, it was noted that the Veteran's symptoms overall have been increasing in severity.

In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the June 2011 VA examination.  Furthermore, the last VA examination of record is over three years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's PTSD.

Additionally, the Board notes that records relating to the Veteran's March 2012 hospitalization referenced by the Veteran's representative have not been associated with the claims file.  Upon remand, the RO should attempt to obtain such records and associate them accordingly.

As to the issue of entitlement to a TDIU, the claim being remanded herein, PTSD, is inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). The issue of an increased disability rating for the service-connected PTSD must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim, as the Veteran's current evaluations do not meet the schedular requirements.  Following the above development, the Board finds that it would be of great assistance to supplement the record by ordering a medical examination so as to determine whether the Veteran's service-connected disabilities, considered either alone or together, render her unable to secure or follow a substantially gainful occupation.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her PTSD. In particular, the AMC/RO should attempt to obtain records relating to the Veteran's March 2012 hospitalization.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, provide the Veteran with an appropriate VA examination to determine the current severity of her PTSD.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner should take account of the Veteran's lay statements, to include such statements describing a worsening of symptoms and suicidal ideation.  To the extent that it is associated with the claims file, the examiner should specifically review the records from the Veteran's March 2012 hospitalization.

3. Thereafter, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine whether her service-connected disabilities, either alone or together, render her unable to secure or follow a substantially gainful occupation. The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed. All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. 

The examiner must consider the Veteran's work history, level of education, and service-connected disabilities, but not her age or any non-service-connected disability. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

 If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a complete rationale for each opinion given.

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

6. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




